UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4540
JAMES G. TURNER,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
                 James R. Spencer, District Judge.
                           (CR-98-324)

                  Submitted: November 28, 2001

                      Decided: January 24, 2002

    Before WIDENER, WILKINS, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Edwin Frederick Brooks, Richmond, Virginia, for Appellant. Paul J.
McNulty, United States Attorney, Stephen W. Miller, Assistant
United States Attorney, Richmond, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. TURNER
                              OPINION

PER CURIAM:

   James G. Turner appeals the revocation of his supervised release
and the imposition of a nine-month prison term. Turner contends the
district court erred in considering a conviction that was not noted in
a "Petition on Probation." Turner also contends the district court
abused its discretion in failing to consider alternatives to incarcera-
tion. Finding no error, we affirm.

   Turner contends the district court committed plain error when it
considered a charge that had not been previously noted in sentencing
him. Because Turner did not raise this issue in the district court, we
review for plain error. United States v. Olano, 507 U.S. 725, 731-32
(1993). We conclude the district court did not consider Turner’s sec-
ond assault charge in its decisions to revoke supervised release and
to sentence Turner to nine months’ imprisonment. Therefore, we find
no plain error. We further conclude the district court did not abuse its
discretion in sentencing Turner to nine months’ incarceration rather
than to an alternative form of punishment.

   For these reasons, we affirm Turner’s conviction and sentence. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                           AFFIRMED